United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2759
                                   ___________

Charles Whited,                        *
                                       *
            Appellant,                 *
                                       * Appeal for the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Keith Waddle, Major, Disciplinary      *     [UNPUBLISHED]
Hearing Officer, Cummins Unit, ADC; *
R. Gaylon Lay, Warden, Cummins         *
Unit, ADC; James Gibson, Hearing       *
Officer Administrator, Arkansas        *
Department of Correction,              *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: April 25, 2007
                                Filed: May 3, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Arkansas prisoner Charles Whited appeals the district court’s1 preservice
dismissal of his 42 U.S.C. § 1983 complaint, in which he alleged that prison officials

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
violated his due process rights by wrongly confining him to punitive isolation for
fifteen days after he failed to report to work on the hoe squad. Upon de novo review,
see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam), we agree with
the district court that Whited failed to state a due process claim related to his
disciplinary sanction. See Sandin v. Conner, 515 U.S. 472, 483-86 (1995) (finding
30 days in disciplinary segregation did not work “major disruption” in inmate’s
environment because it did not exceed similar confinement in either duration or
degree of restriction); cf. Wilkinson v. Austin, 545 U.S. 209, 213, 223-24 (2005)
(finding atypical and significant hardship at supermax prison where, in addition to
conditions similar to most in solitary confinement, placement is indefinite, is reviewed
only annually after initial 30-day review, and disqualifies otherwise eligible inmate
for parole consideration). Moreover, any due process violations committed during the
disciplinary hearing were cured by the subsequent reversal of the disciplinary
conviction. See Wycoff v. Nichols, 94 F.3d 1187, 1189 (8th Cir. 1996) (reversal of
disciplinary case against prisoner constituted part of due process prisoner received,
and it cured alleged due process violation based on initial decision to sanction
prisoner).

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                          -2-